                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


MARIA J. MARTINEZ-FERNANDEZ,

              Plaintiff,

       vs.                                                   Civ. No. 19-0141 RB/JFR

NANCY BERRYHILL, Acting Commissioner
of SOCIAL SECURITY,

              Defendant.



        ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                   AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge John F. Robbenhaar, filed May 16, 2019. (Doc. 19.)

Objections were due no later than June 3, 2019. The parties have not filed any objections. The

failure to make timely objections to the Magistrate Judge’s Proposed Findings and Recommended

Disposition waives appellate review of both factual and legal questions. United States v. One

Parcel of Real Prop., 73 F.3d 1057, 1059 (10th Cir. 1996).

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 19) are adopted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Dismiss for Lack of Jurisdiction

(Doc. 16) is GRANTED.



                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE
